A judgment on the first report must be, that the railroad build the bridge. It seems to me the plaintiffs are right, that such a judgment would be preposterous and unjust. The same board of commissioners have since ordered a change in the highway, and that the very portion of it where the bridge was to be built be forever closed. When that was done, the public security no longer required the bridge ordered to be built by the first report. The only occasion for recommitting the first report is, that the facts appearing is the second may be stated is it. That being done, it is clear the judgment must be in favor of the railroad. Unless the parties agree, I think the report may properly be recommitted for that purpose. The matter of costs can be equitably adjusted in the circuit court.
SMITH, J. The plaintiffs have moved that the first report be recommitted, because, in addition to other reasons assigned, there has been such a change if circumstances since the hearing, by reason of the action of the commissioners on Plummer's petition and the alteration of the highway, as to render the building of the bridge unnecessary. There is no doubt of the power of the court to order the report recommitted. Gen. Stats., ch. 63, sec. 7. The filing of the report concludes no rights. Until accepted and judgment ordered thereon, there is no change in the liability of the parties, and no transfer of the rights or property of either. Farmer v. Hooksett, 28 N.H. 244. The second report of the same board of commissioners shows a clear case of change of circumstances, and I can conceive of no reason shy the motion to recommit should not be granted. Indeed, it is by no means certain that it is necessary to recommit the report. When the report discontinuing the highway is accepted, will it not become matter of record in the circuit court that there is no crossing, and consequently that the court has no authority to establish the bridge? If this be so, it would seem to be unnecessary to recommit the report, and the proper course would seem to be to dismiss the petition. But the plaintiffs do not ask this, nor raise this question.
Report recommitted. *Page 571